Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 1, 2019

                                           No. 04-19-00249-CV

                                   IN RE James Brent MANSFIELD

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

       On April 22, 2019, relator filed a petition for writ of mandamus and an emergency
motion for stay of the trial court’s Order on Motion for Temporary Orders Pending Appeal. This
court believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than May 16, 2019. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

           At this time, we DENY relator’s request for a stay.

           It is so ORDERED on May 1, 2019.



                                                                                 PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 16-443CCL, styled In the Interest of H.E.W.M., A Child, pending in the
451st Judicial District Court, Kendall County, Texas, the Honorable Kirsten Cohoon presiding.